Case 1:21-cv-00012-JAO-KJM Document 4 Filed 02/09/21 Page 1 of 3           PageID #: 12




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

 SCOTT LYNN BALLERING,                        CIVIL NO. 21-000012 JAO-KJM

               Plaintiff,
                                              ORDER DISMISSING ACTION
        vs.

 MORGAN STANLEY LLC/MORGAN
 STANLEY SMITH BARNEY LLC, et
 al.,

               Defendants.


                            ORDER DISMISSING ACTION

       Pro se Plaintiff Scott Lynn Ballering (“Plaintiff”) commenced this action on

 January 8, 2021. The same day, the Court issued a Deficiency Order advising

 Plaintiff that he must pay the filing fee or submit an in forma pauperis (“IFP”)

 application within 28 days (including weekends and holidays) of the Order. ECF

 No. 3 at 2. The Court cautioned that failure to do so would result in the automatic

 dismissal of this action. Id.

       To date, Plaintiff has not remitted the filing fee or submitted an IFP

 application. Courts do not take failures to prosecute and failures to comply with

 Court orders lightly. Federal Rule of Civil Procedure (“FRCP”) 41(b) authorizes

 the Court to sua sponte dismiss an action for failure “to prosecute or to comply
Case 1:21-cv-00012-JAO-KJM Document 4 Filed 02/09/21 Page 2 of 3              PageID #: 13




 with [the federal] rules or a court order.” Fed. R. Civ. P. 41(b); Hells Canyon

 Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005). Unless the

 Court in its order for dismissal otherwise specifies, a dismissal under this rule

 operates as an adjudication upon the merits. Fed. R. Civ. P. 41(b).

        To determine whether dismissal is appropriate, the Court must consider five

 factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 court’s need to manage its docket; (3) the risk of prejudice to defendants/

 respondents; (4) the availability of less drastic alternatives; and (5) the public

 policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291

 F.3d 639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61

 (9th Cir. 1992)). Although the Court recognizes that Plaintiff is proceeding pro se,

 they are not exempt from complying with all applicable rules. Local Rule 81.1(a)

 (“Pro se litigants shall abide by all local, federal, and other applicable rules and/or

 statutes.”).

        In view of Plaintiff’s violation of the Court’s Deficiency Order, and failure

 to prosecute, the Court finds that the Pagtalunan factors support dismissal of this

 action. The public’s interest in expeditious resolution of this litigation strongly

 favors dismissal, Pagtalunan, 291 F.3d at 642 (quoting Yourish v. Cal. Amplifier,

 191 F.3d 983, 990 (9th Cir. 1999)) (“The public’s interest in expeditious resolution

 of litigation always favors dismissal.” (quotations omitted)), as does the Court’s


                                            2
Case 1:21-cv-00012-JAO-KJM Document 4 Filed 02/09/21 Page 3 of 3                  PageID #: 14




 need to manage its docket. Id. (citing Ferdik, 963 F.2d at 1261). Moreover, there

 is no risk of prejudice to Defendants, as they have yet to be served. Finally, there

 are currently no less drastic alternatives available. This case cannot proceed

 without the filing fee or leave to proceed IFP.

        The Court concedes that the public policy favoring disposition of cases on

 their merits weighs against dismissal. However, considering the totality of the

 circumstances and because all of the preceding factors favor dismissal, this factor

 is outweighed.

                                       CONCLUSION

        For the reasons stated herein, this action is HEREBY DISMISSED.

        IT IS SO ORDERED.

        DATED:        Honolulu, Hawai‘i, February 9, 2021.




                                 Jill A. Otake
                                 United States District Judge




 CIVIL NO. 21-00012 JAO-KJM; Morgan Stanley LLC/Morgan Stanley Smith Barney LLC., et al.;
 ORDER DISMISSING ACTION



                                               3
